Citation Nr: 9906174	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury, to include a crushed disc.

2.  Entitlement to service connection for the residuals of an 
injury to the left upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.  He was a member of the National Guard of 
Pennsylvania from January 1975 to January 1979 and from 
August 1983 to August 1995; however, the  types and period(s) 
of service during his National Guard duty has not been 
clarified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in January 1997 and the RO 
issued a statement of the case (SOC) in March 1997.  The 
veteran's substantive appeal was received in April 1997.

On the VA Form 9, the veteran requested a hearing before 
personnel at the RO.  He was scheduled for, and notified of, 
a hearing in May 1997; however, he failed to report to that 
hearing.


REMAND

On the Application for Compensation and Pension received in 
February 1996, the veteran claimed service connection for the 
residuals of a back injury sustained in 1991 and an arm 
injury suffered in November 1993 "while in training."  The 
record includes a report showing that the veteran was in the 
National Guard of Pennsylvania from January 1975 to January 
1979 and from August 1983 to August 1995; however, it is not 
clear what period(s) during that time were active duty, 
active duty for training, and inactive duty training.  A 
determination regarding this is necessary because the veteran 
is claiming injury while on National Guard duty. See 
38 U.S.C.A. § 101(16),(21),(22),(23),(24) (West 1991).

The RO should specifically determine the periods of active 
duty for training or inactive duty training.  The RO must 
make a specific finding regarding the type and period of 
service the veteran had in 1991 and November 1993 (the dates 
of the alleged injuries).  When considering this case, the RO 
must consider the laws and regulations governing periods of 
active duty for training and inactive duty training, if the 
veteran had such periods.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active duty, active duty 
for training, or inactive duty training 
performed by the veteran from January 
1975 to January 1979 and from August 1983 
to August 1995.  The type of service and 
dates of such service must be set out 
separately.  The RO must make specific 
findings regarding the type and period of 
service the veteran ha, if any, at the 
time of the alleged injuries to his left 
arm and back. 

3.  When the above developments have been 
completed, the RO should readjudicate the 
veteran's claims, considering the laws 
and regulations governing periods of 
active duty for training and inactive 
duty training, if the veteran had such 
periods and in light of the additional 
medical evidence received at the Board.  
If the decision remains adverse to the 
veteran, he had his representative should 
be furnished a supplemental statement of 
the case given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 3 -


